Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The device as claimed in claims 1-6 is not disclosed or taught by the prior art with a movement control unit configured to, using the first information and the second information, relatively move at least one of the first die guide and the second die guide relative to a test workpiece being the workpiece so that the wire electrode inclines at a given angle with respect to the running direction; a dimension acquisition unit configured to acquire a measured dimension of the test workpiece that has been machined with the wire electrode inclined; a computation unit configured to calculate, based on the measured dimension, first actual information indicating an actual holding position at which the wire electrode is actually held at the first die guide, and second actual information indicating an actual holding position at which the wire electrode is actually held at the second die guide; and a compensation unit configured to rewrite the first information to the first actual information if the first information and the first actual information differ from each other, and to rewrite the second information to the second actual information if the second information and the second actual information differ from each other along with the remaining limitations of the claims.
The device as claimed in claim 7 is not disclosed or taught by the prior art with a dimension acquisition unit configured to acquire a measured dimension of a test workpiece that has been machined with a wire electrode inclined at a given angle with respect to a running direction of the wire electrode; a first computation unit configured to calculate, based on the measured dimension, first actual information indicating an actual holding position of the wire electrode at which the wire electrode is actually held at a first dis guide configured to guide the wire electrode to a workpiece; a second computation unit configured to calculate, based on the measured dimension, second actual information indicating an actual holding position of the wire electrode at which the wire electrode is actually held at a second die guide configured to guide the wire electrode sent from the workpiece; and an output unit configured to output the First actual information and the second actual information to a control device of a wire electrical discharge machine that has machined the test workpiece along with the remaining limitations of the claim.
The method as claimed is not disclosed or taught by the prior art including the steps of a movement control step of relatively moving, using the first information and the second information, at least one of the first die guide and the second die guide relative to a test workpiece being the workpiece so that the wire electrode inclines at a given angle with respect to the running direction; a dimension acquisition step of acquiring a measured dimension of the test workpiece that has been machined with the wire electrode inclined; a computation step of calculating, based on the measured dimension, first actual information indicating an actual holding position at which the wire electrode is actually held at the first die guide, and second actual information indicating an actual holding position at which the wire electrode is actually held at the second die guide; and a compensation step of rewriting the first information to the first actual information if the first information and the first actual information differ from each other, and rewriting the second information to the second actual information if the second information and the second actual information differ from each other along with the remaining limitations of the claims.
The closest prior art is JP 2000-024839, but lacks the compensation including inclination of the wire electrode at a given angle along with compensation of each of the die guides.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities:
In the specification at page 7 lines 14-17 the disclosure needs clarification because the first die guide 16a is described as “guiding the wire electrode” while the second die guide 16b is described as “guiding rearward the wire electrode” which are not consistent descriptions.  It would seem as if the guide 16a would guide the forward or upper portion of the wire electrode while guide 16b would guide the rearward or lower portion of the wire electrode for clarification.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855